Citation Nr: 0307221	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-13 062 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right clavicle. 

2.  Entitlement to service connection for fibrositis of the 
right shoulder with degenerative joint disease.

3.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

4.  Entitlement to service connection for degenerative joint 
disease of the bilateral wrists.

5.  Entitlement to service connection for degenerative joint 
disease of the bilateral hands. 


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
December 1945.

This matter is before the Board on appeal from a November 
1999 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs.  By decision in December 
2002, the Board found that new and material evidence had been 
received to reopen the veteran's claims for service 
connection for residuals of a fracture of the right clavicle, 
for fibrositis of the right shoulder with degenerative joint 
disease, and for degenerative joint disease of the left 
shoulder, bilateral wrists, and bilateral hands.  The Board 
remanded the case to the RO.  The case was returned from the 
RO, and in November 2002, the Board ordered additional 
development.   


FINDING OF FACT

The veteran died in March 2003 while his appeal was pending 
at the Board.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claims brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2002).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

